EXHIBIT 32.1 CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S. C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of American Energy Fields, Inc., (the ‘‘Company’’) on Form10-K for year ended March 31,2010 as filed with the Securities and Exchange Commission on the date hereof (the ‘‘Report’’), I, Joshua Bleak,President and ChiefExecutiveOfficer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 12, 2010 /s/ Joshua Bleak Joshua Bleak President and Chief Executive Officer (Principal Executive Officer)
